DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the response, filed 7/29/2021.  Claims 21-40 are pending. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed 7/29/2021, have been fully considered and are persuasive.
Regarding independent claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest an apparatus comprising at least one data processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to cause the apparatus to at least receive, based upon an association between the apparatus and an information reader, operational information related to operation of the apparatus, wherein the operational information is obtained by the information reader, and cause operation of the apparatus consistent with the received operational information, when taken in combination with any remaining claim limitations as recited in independent claim 21.
Regarding independent claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising receiving, by a medical device and based upon an association between the medical device and an information reader, operational information related to operation of the medical device, wherein the operational information is obtained by the information reader, and causing, by the medical device, operation of the medical device consistent with the received operational information, when taken in combination with any remaining claim limitations as recited in independent claim 31..
Dependent claims 22-30 & 32-40 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876